Citation Nr: 0335288	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-15 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for injury to the left hip.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active military service from August 9, 1951 
to December 9, 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that denied the appellant's April 
2002 application to reopen a claim for entitlement to service 
connection for injury to the appellant's left hip.  The 
appellant perfected a timely appeal of this determination to 
the Board.


FINDINGS OF FACT

1.  In a January 1954 rating action, RO denied service 
connection for left hip injury; appellant was provided notice 
of that decision and of his appellate rights, but he did not 
appeal that determination and the decision became final.  It 
was held that the disorder pre-existed service and was not 
aggravated by service.

2.  There were subsequent attempted reopenings in 1967, 1978, 
and July 1993.  The veteran was informed of the need to 
submit new and material evidence, and that he had not done 
so.  The last final denial on the merits was in 1954 and the 
last final denial of no new and material evidence was July 
1993.

3.  Evidence added to the record since the July 1993 rating 
decision does not bear directly and substantially upon the 
matter under consideration, is redundant or cumulative of the 
evidence previously of record, and by itself or in connection 
with evidence previously assembled is not related to an 
unestablished fact necessary to substantiate the claim.  The 
evidence when considered in conjunction with the whole record 
does not raise a reasonable possibility of substantiating the 
claim.



CONCLUSIONS OF LAW

1.  The RO's unappealed January 1954 rating decision, which 
denied service connection for left hip injury, and the July 
1993 decision holding no new and material evidence had been 
submitted are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d) (2003).

2.  Evidence received since the January 1954 and July 1993 RO 
rating decisions is not new and material; the claim for 
service connection for left hip injury is not reopened.  38 
U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 
et. seq. (West 2002) became law on November 9, 2000.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2003)).    

This change in the law is potentially applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5100 et. seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet App. 308 (1992).  Since the appellant's 
application to reopen the claim for the left hip injury was 
submitted to VA in May 2002, the Veterans Claims Assistance 
Act of 2000 (VCAA) appears to be applicable to this claim.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant of any 
information, whether medical or lay information or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.   Throughout the claims and 
appeals process, the RO has sent the appellant numerous 
correspondences advising him of the types of evidence and 
information necessary to reopen this claim.  

On May 17, 2002, the RO sent the appellant a letter advising 
him of the Section 5103 requirements.  The letter 
specifically advised the appellant that his claim for service 
connection for his left hip injury had been previously 
adjudicated and denied in February 1954, and that the 
decision is final since the appeal period has expired.  The 
May 2002 letter advised the appellant that VA will reconsider 
the issue if appellant submits new and material evidence in 
support of the claim.  The letter provided specific 
definitions for "new evidence" and for "material evidence" 
and advised the appellant where to submit such evidence.  

On July 24, 2002, the RO sent a letter to the appellant 
advising him that the new evidence that appellant cited had 
cited in support of his claim did not enclose any new and 
material evidence, and that the previous denial was 
accordingly upheld.  The July 2002 letter enclosed a new 
rating decision that listed the evidence VA had consulted in 
making the decision, and also advised appellant of his right 
to appeal within one year.

On October 15, 2002, RO sent appellant an extremely detailed 
statement of the case (SOC) listing the specific evidence on 
which VA based its denial, and advising appellant of the 
procedures by which he could perfect an appeal to the Board 
if he chose to do so.  The Board finds that VA has satisfied 
the notice requirement of 38 U.S.C.A. § 5103.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records from 
a federal department or agency until it is reasonably certain 
that such records do not exist or that further efforts to 
obtain such records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  In this case, VA obtained the appellant's 
Army medical record, including the appellant's physical 
examination when he entered military service and his 
subsequent medical treatment record during service.  VA also 
obtained the appellant's clinical records from VA Medical 
Centers in Bath, New York, and in Syracuse, New York, going 
back to 1983.  Evidence in the file shows that the RO 
requested records from every federal agency that appellant 
identified as having treated him for this condition.  The 
Board accordingly finds that the provisions of 38 U.S.C.A. 
§ 5103A(b)(3) have been satisfied.

VA also has an obligation to assist a claimant in obtaining 
non-federal records which a claimant adequately identifies to 
VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(West 2001).  In this case, the patient informed the RO in 
1953 that he had been treated at E.J. Meyer Memorial Hospital 
(Buffalo, New York) for his hip condition, and the RO 
obtained those records.  Appellant has not subsequently 
identified any other non-federal medical provider.   The 
Board accordingly finds that the provisions of 38 U.S.C.A. 
§ 5103A(b)(1) have been satisfied.

The Board finds that the VCAA specifically states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed, except 
when new and material evidence has been presented or procured 
as prescribed in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  
Appellant has been repeatedly advised that VA cannot reopen 
his claim for service connection unless appellant presents 
new and material evidence in support of his claim.  The Board 
accordingly finds that the procedural requirements of the 
VCAA have been satisfied, and that the resolution of this 
matter turns on the substantive question whether the 
appellant has provided "new and material" evidence in 
support of his claim.

II.  New and material

In a January 1954 rating decision, the RO denied service 
connection for left hip injury on the basis that the injury 
pre-existed the appellant's military service, and that the 
evidence did not show that the injury was caused or 
aggravated by military service.  The appellant was notified 
of the decision and of his appellate rights, but he did not 
did not appeal that determination and the decision became 
final.  Similarly, he has applied to reopen the claim on 
several occasions.  Each time he has been informed of the 
need to submit new and material evidence.  He has been 
instructed that he did not submit such evidence, and that as 
such, the claim was not reopened.  He did not disagree with 
any of these determinations.  The last of these failed final 
reopenings was in July 1993.

The evidence of record at the time of the January 1954 
determination consisted of service medical records and 
treatment records from Edward J. Meyer Memorial Hospital.  
The medical record from Meyer Memorial Hospital shows that 
appellant received treatment for a left hip injury in 1947, 
1948, and 1949.  The appellant's service medical record shows 
that appellant entered military service in August 1951, and 
his entrance physical examination failed to detect the hip 
injury.  In September 1951, during his first month in 
service, the appellant reported to Tripler Army Hospital 
complaining of a pain in his left hip.  The medical staff at 
Tripler Army hospital determined that the appellant had 
injured his left hip at age 15 while playing football and 
basketball, and an x-ray showed that a screw was present in 
the neck of the femur.  The September 1951 physical 
examination determined that the hip injury had not yet been 
aggravated by military service, but that such aggravation 
could potentially occur if appellant were retained for a 
normal tour of duty.  Appellant was accordingly discharged in 
December 1951.  He applied for service connection in October 
1953, and RO denied that claim as pre-existing left hip 
disability not aggravated by service in January 1954.   

Because the veteran did not appeal the January 1954 rating 
decision, it became final on the basis of the evidence then 
in the file.  38 U.S.C.A. § 7105 (West 2002).  Subsequent 
attempted reopenings were also denied on the basis that new 
and material evidence had not been submitted.  These 
determinations became final when no timely disagreement was 
filed.  The last of these was in July 1993.  This is the last 
final denial on any basis.  

However, if new and material evidence is presented or secured 
to a disallowed claim the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation then in effect when 
appellant filed this application to reopen the claim in April 
2002, "new evidence" means existing evidence not previously 
submitted to agency decisionmakers, and "material evidence" 
means existing evidence that, by itself of when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

In August 1967 the appellant, then an inmate in State Prison, 
sent a letter to RO requesting that his claim for service 
connection be re-opened, and asking the RO to arrange for 
medical examination to be performed at the prison.  RO 
responded via letter in September 1967 that the one-year 
appeal window had closed in 1955, and that the claim would 
not be re-opened unless appellant submitted new and material 
evidence in support.  Appellant responded via letter in 
September 1967 that he had suffered "severe aggravation" of 
the hip while in service and cited that the service medical 
record in support of this assertion.  In November 1967, RO 
responded to appellant that his letter did not constitute 
"new and material" evidence of service connection and that 
the claim would accordingly continue to be denied as pre-
existing condition not aggravated by service.

Appellant resubmitted his claim for service connection in 
February 1978, without any new supporting evidence.  RO 
responded in July 1978 that the new claim was in essence a 
duplicate of the previously-submitted claim, that no new and 
material evidence had been submitted in support of the claim, 
and that the claim would accordingly continue to be denied as 
a pre-existing condition.  

Appellant resubmitted his claim for service connection in 
April 1993, without any new supporting evidence.  RO 
responded in September 1993 that the claim had been 
adjudicated in February 1954, that the one-year appeal period 
had passed, but that the claim could be re-opened if 
appellant presents new and material evidence of treatment 
within one year of discharge.  As noted there was no 
disagreement with this action, and thus, it became final.

In April 2002, appellant submitted the instant request to RO 
that his claim be re-opened; appellant specifically asked RO 
to obtain medical records from the VA Medical Center in Bath, 
New York (Bath VAMC) in support of his claim.  RO obtained 
the medical records from Bath VAMC and determined that, while 
the records discuss treatment for the left hip, they do not 
present new and material evidence in regard to service-
connected causation or aggravation.  RO accordingly issued a 
rating decision in July 2002 that upholds the previous 
denials.  Appellant subsequently filed a Notice of 
Disagreement and VA Form 9, but has submitted no additional 
evidence in support of his claim.   Accordingly, this claim 
rests upon whether the Bath VAMC medical records represent 
"new and material evidence" on the question of service-
connected causation or aggravation.

The Board has reviewed the Bath VAMC medical records and 
determined that they do not constitute new and material 
evidence in support of appellant's claim.  The Bath VAMC 
record substantiates that Bath VAMC has treated appellant for 
pain in both hips, and confirms that the left hip 
specifically shows evidence of an old healed femoral neck 
fracture (per the Bath VAMC record, position and alignment of 
the hip are "satisfactory.")  The Bath VAMC records offer 
no evidence in regard to the age or causation of the left hip 
injury, or the degree to which military service may have 
aggravated that injury, and thus does not constitute "new 
and material evidence" as defined by the statutes op cit.



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for the 
left hip injury is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



